Citation Nr: 0213210	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  95-31 213	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee injury residuals.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from May 1977 to October 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied a claim of entitlement to service 
connection for right knee injury residuals as not well 
grounded.  

A June 1987 Regional Office (RO) rating decision denied 
service connection for a right knee injury on the basis that 
there was no identified right knee injury on the veteran's 
last examination.  The veteran was notified of this 
determination and of his appellate rights, but did not 
appeal.  Consequently, this denial became a final decision.  
38 U.S.C. § 4005; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986) 
(as in effect in 1987).

In January 1999, the case was remanded by the Board for re-
adjudication by the RO with regards to the issue of whether 
new and material evidence to reopen the case had been 
submitted after the June 1987 rating decision.  In compliance 
with the remand, by a March 1999 rating decision, the RO 
found no new and material evidence had been submitted 
sufficient to reopen the claim of entitlement to service 
connection for a right knee disorder.  A supplemental 
statement of the case has been issued, and the appeal is 
ready for adjudication.


FINDINGS OF FACT

1. By an unappealed June 1987 RO rating decision, it was 
determined that the claim of entitlement to service 
connection for right knee injury residuals, was not well 
grounded.

2. Evidence received subsequent to the June 1987 rating 
decision is cumulative or redundant and is not, either by 
itself or in connection with other evidence of record, so 
significant that it must be considered to fairly decide 
the merits of the veteran's underlying claim of 
entitlement to service connection for right knee injury 
residuals.


CONCLUSIONS OF LAW

1. The unappealed June 1987 RO rating decision, denying the 
claim for service connection for right knee injury 
residuals as not well grounded, is final.  38 U.S.C. 
§ 4005; 38 C.F.R. §§ 104(a), 19.117, 19.129(b), 19.130(a) 
(1986) (as in effect in 1987).

2. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection 
for right knee injury residuals. 38 U.S.C.A. §§ 1110, 
1131, 5107, 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The Board is satisfied that all relevant facts have been 
properly developed for the purpose of reopening the claim, 
and no further assistance to the veteran is required in order 
to comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001).

The Board notes that the evidence submitted includes service 
medical records, and hospital and outpatient reports of 
medical treatment. All identified evidence has been obtained 
by the RO, and there is no outstanding evidence identified by 
the veteran which has not been obtained.  The Board finds 
that the facts relevant to the claim to reopen have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of the 
petition to reopen his claim.

Additionally, the Board notes that by virtue of the rating 
decisions, statement of the case, and supplemental statements 
of the case, as well as other notices issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim, and the basis for denial of the claim.  Accordingly, 
adjudication of this appeal, without remand to the RO for 
further consideration under the new law, poses no risk to the 
veteran. 

Finality/New and Material Evidence

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by it.  38 U.S.C.A. §1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

An unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103.  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed June 1987 RO rating decision.  
38 C.F.R. 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

For evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether it shows that the veteran has a right knee 
disorder due to an incident of service).  A determination by 
VA that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  For the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

After considering the record, the Board finds that no new and 
material evidence has been received in connection with the 
claim. The prior final decision was essentially based on 
finding that any disorder of the right knee in service was 
acute and transitory, was resolved at separation, and there 
was no current evidentiary showing of a right knee 
disability.

Review of the record shows that the evidence of record at the 
time of the June 1987 RO rating decision consisted of service 
medical records, statements from the veteran to the effect 
that he injured his knee in service, VAMC Boston medical 
records of August 1986, and a history of right knee injury in 
service taken in an August 1986 VA Discharge Summary of 
admission for alcohol detoxification.

Service medical records show that in May 1977 enlistment 
examination, no right knee defects were noted.  In June 1978, 
the veteran complained of a right knee injury.  The examiner 
noted no discoloration of tissues and no inflammation.  
Assessment was sprain to the right knee, and it was treated 
with soaking and Parafon forte.  In August 1978, the veteran 
complained of abrasions and contusions in both feet and knees 
for five days, and hot soaks were recommended.  In September 
1978, the veteran reported bumping his right knee in 
barracks.  There was tenderness and soft tissue swelling of 
the patella.  X-rays were negative for fracture, and the 
impression was a contusion.  Separation examination in 1979 
was unremarkable for right knee injury residuals.  

Evidence submitted since the June 1987 rating decision 
include VA outpatient treatment reports dated from April 1980 
to May 1995, showing in April 1980 it was noted that one year 
earlier he had had a pivotal injury to the right knee when he 
turned with the right foot planted and experienced right 
medial knee pain and swelling.  He now had effusion and a 
tender medial knee.  Flexion was noted as 100 degrees and 
extension limited by 15 degrees.  There was negative 
McMurray's, Appley's, and drawer signs.  The impression was a 
right medial ligament strain with effusion.  The veteran was 
treated with crutches, a knee immobilizer, and quadriceps 
strengthening exercises.  

In a July 1980 Physical Therapy Summary, the examiner noted 
that when first referred for Physical Therapy evaluation the 
veteran complained that his knee felt unstable during 
ambulation, worsening without the immobilizer.  Isometric 
testing disclosed right quadriceps deficit at 60 percent, and 
a 50 percent deficit when compared to the left in power.  
Pain was noted in the most inner ranges of motion on both 
knee flexion and extension.  A later July 1980 progress note 
indicated that the veteran reported "feeling better", and 
the Summary noted that he failed to report for treatment 
later that month and his physical therapy was discontinued 
for nonattendance.

VA progress notes after July 1980 show treatment for various 
unrelated conditions and injuries.  None of these records 
show treatment for the right knee.  

The Board finds that the evidence is certainly new, as it was 
not of record at the time of the RO's June 1987 rating 
decision.  However, to the extent that it is new, it is not 
material evidence because it does not bear directly and 
substantially upon the specific matter under consideration 
here: whether the veteran has a current right knee disorder 
related to an incident of service.  Although the evidence 
shows that the veteran sustained injuries to the right knee 
both during and after military service, the most recent being 
in 1980, the injuries were acute and transitory, not chronic, 
and apparently resolved with treatment.  Added evidence 
documenting knee injury and complaints in early 1980 add 
nothing material to the record relative to a claim for 
service connection filed in December 1986, five years later.  
They do not show any current right knee condition.

Although the veteran experienced injury to the knee during 
service, the Board notes that an x-ray study at that time was 
negative, and no disability of the legs and/or knees was 
noted at discharged from service in October 1979.  It is not 
enough that an individual suffer an injury during service.  
The evidence must show a current disability related to such 
injury.  

In sum, the new evidence only demonstrates that the veteran 
sustained a second right knee injury after military service 
which, like the inservice injury, was acute and transitory, 
but fails to demonstrate the existence of a current right 
knee disability.  

Accordingly, the Board finds that the additional evidence is 
cumulative and redundant, and is not material as to the issue 
of a current disability.  It is not new and material evidence 
since it is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for right knee injury residuals.


ORDER

The veteran's claim of entitlement to service connection for 
right knee injury residuals has not been reopened, and the 
appeal is denied.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

